Morse, J.,
dissenting. Although I agree with the Court that municipalities are granted discretion with regard to the repair and maintenance of class 4 roads, I believe that discretion must be exercised on an individual, case-by-ease basis and the exercise of that discretion is subject to review — on an individual basis — under the statutory scheme. Because the statutory scheme providing for review of towns’ decisions regarding road repair was properly followed in this case and the trial court’s decision is supported by the record; I would affirm. Accordingly, I dissent.
I cannot agree with the proposition that the county road commissioners and courts cannot review the substance of a decision with respect to individual class 4 roads and are restricted to considering only whether a municipality’s general road policy has been applied consistently and in a nondiscriminatory manner on an historic basis; I believe the decision-making regime established by the Court is at odds with the review scheme established by statute. Nor do I agree with the Town’s argument that 19 V.S.A. § 310(b) provides that a municipality’s decision with respect to a class 4 road is unreviewable.
As we have said previously, the statutory scheme created by 19 V.S.A. §§ 971-976 is “aimed at allowing citizens to obtain county review of a town’s decision not to repair a road or bridge.” Villeneuve v. Town of Essex, 167 Vt. 618, 620, 713 A.2d 815, 816 (1998) (mem.). Nothing in those sections limits their applicability to only class 1, 2 and 3 roads. Nevertheless, the Court reads § 310(b), which provides that “[cjlass 4 highways may be maintained to the extent required by-the necessity of the town, the public good and the convenience of the inhabitants of the town,” to *625amend that scheme so that only decisions with regard to class 1, 2, and 3 roads are reviewable on an individual basis.
The Court emphasizes that the statutory provisions establishing .the different classes of roads and the standards for their maintenance were enacted after those providing for review of town decisions regarding repair and maintenance of roads and concludes that, while the provisions governing class 1, 2 and 3 roads did not affect the review statutes, the subsection governing class 4 roads was, in effect, an amendment to the review provisions. I believe the timing of the enactment cuts exactly the other way.
We must presume that the Legislature was aware of the existence of the statutes providing for review and that if it wished to exempt class 4 roads, or establish a separate regime for review of decisions on class 4 roads, it would have done so explicitly. See 1A N. Singer, Sutherland .Statutory Construction §22.35, at 300 (5th ed. 1993) (noting “legislature is presumed to know the prior construction of the original act or code” when amending it); see also id. § 22.34, at 297 (amending provisions should be read with remaining provisions from original act as if enacted as one entity and should be interpreted so as not to conflict). I see nothing in the language of § 310(b), .either explicit or implicit, that does so. Cf. id. § 22.13, at 215 (“Amendments by implication ... are not favored . . . .”); see also Vt. Tenants, Inc. v. Vt. Hous. Fin. Agency, 170 Vt. 77, 83, 742 A.2d 745, 749 (1999) (“In construing statutes, we have presumed that no repeal by implication is intended.”). In fact, § 310(b) does not address itself at all to review of a town’s decision by either the commissioners or the superior court. Like § 310(a) (establishing standards for class 1, 2 and 3 roads), it merely establishes the standard for maintaining class 4 roads. Although it gives towns discretion, it must be read in conjunction with the statutes providing for review. See In re AC., 144 Vt. 37, 42, 470 A.2d 1191, 1194 (1984) (“statutes relating to the same subject matter should be read in pari materia”); Singer, supra, § 22.35, at 300 (noting this principle also applies to an amended statute with respect to preexisting statutes on the same subject matter).
Indeed, we have previously interpreted the review statutes to allow for review of individual decisions, including those respecting class 4 roads. In an unpublished decision concerning the very same portion of the road at issue in this case, we passed on the question of the nature of the hearing before the trial court when a decision of the Town to install a speed bump was challenged. We agreed with the Town’s position in that case that appeals from reports of the county road commissioners should be heard de novo. In re T.H. 52, No. 98-151, slip op. at 2 (Vt. Jun. 8, 1999) (stating 19 V.SA.. § 976 indicates that “the superior court may make its own record of facts upon which to base its conclusions of law” and finding “no error in the superior court conducting a hearing de novo”). Although unpublished decisions are not binding precedent, in light of the Town advocating the same position in this ease, our review'should be confined to whether the superior court’s decision, following the de novo hearing provided for by statute, is supported by the record.
With respect to the merits of this particular case, the residents of the road at issue, who could no longer access their full-time residence because the road was washed out, petitioned the Town to make the necessary repairs. The Town did not respond, and the residents petitioned the superior court under 19 V.S.A. §§ 971-972 seeking an inspection of the road by the county road commissioners. The commissioners submitted a report to the court recommending the Town repair the road. Under 19 V.S.A. §976, the Town appealed this determination to the superior court, arguing that it was *626entitled to a de novo hearing on the matter. The superior court agreed and conducted a de novo hearing on the merits, after which it likewise determined that the Town should repair the road. This is precisely the process contemplated by the statutory scheme.
The following evidence was introduced at the hearing before the superior court: As the result of severe storms in the summer of 1998, which led to Washington County being declared a federal disaster area, the road at issue was washed out and became impassable. As the Town concedes, the washouts were up to six feet deep in places. A member of the Town’s selectboard testified before the superior court that individuals other than the residents of the road use the class 4 portion and, following the washouts, the road was no longer safe to travel. The Town’s position, however, was that the residents were responsible for the repair of the road to make it passable. The residents testified that they can no longer get basic services to their house because of the condition of the road. They also testified to difficulties obtaining insurance as a result of the lack of such services, including fire protection.
As the Town does not dispute this evidence, and it supports the trial court’s disposition in this ease, I would affirm. I am authorized to say that Justice Johnson joins in this dissent.
Motion for reargument denied April 9, 2002.